 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR MCCONNELL,                                       No. 2:18-cv-1916 DB
12                         Plaintiff,
13            v.                                              ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15

16                         Defendant.
17

18           A summons was issued in this action on July 11, 2018. (ECF No. 3.) Despite the

19   considerable passage of time, plaintiff has not filed a proof of service on the defendant and the

20   defendant has not appeared in this action. Rule 4(m) of the Federal Rules of Civil Procedure

21   provides that a defendant must be dismissed if service of the summons and complaint is not

22   accomplished on the defendant within 90 days after the complaint was filed.

23           Accordingly, IT IS HEREBY ORDERED that plaintiff shall show cause in writing within

24   fourteen days as to why this case should not be dismissed for lack of prosecution. Failure to file a

25   timely response may result in the dismissal of this action.

26   Dated: March 1, 2019

27
     DLB:6
28   DB\orders\orders.soc sec\mcconnell1916.osc.service.ord
                                                              1
